AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Gonzalo Martinez-Gareija Case Number: 3:20-mj-20190

Chloe S. Dillon

 

 

 

Defendant's Attorney E : L E D
REGISTRATION NO. 93978298

THE DEFENDANT: JAN 2 8 2020
pleaded guilty to count(s) 1 of Complaint

 

 

 

CLERK US DISTRICT COURT

 

 

 

 

 

 

C) was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. ee —
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a tener /
/

/ENTIME SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED

Xx! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
‘the defendant’s possession at the time of arrest upon their deportation or removal.

. . Hered taba .
1:, Court, recommends defendant be deported/removed with relative, i - _ charged in case
AABN A UL | Bed ne

POE Lad Ese ge |

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 28, 2020
Date of Imposition of Sentence

Received see KA /] We

DUSM HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy . a | 3:20-mj-20190

 
